Citation Nr: 1445884	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  13-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The Board acknowledges that the RO reopened the hearing loss and tinnitus claims, and adjudicated the merits of the underlying service connection claims.  Despite the determination reached by the RO, the Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and tinnitus are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Additionally, the Board recognizes that, following the November 2013 Statement of the Case (SOC), the Veteran submitted an additional lay statement in support of his claims which the agency of original jurisdiction (AOJ) has not had an opportunity to review.  Specifically, in December 2013, the Veteran submitted a statement regarding his post-service noise exposure as an attachment to his substantive appeal.  No waiver of initial review by the AOJ accompanied this evidence, but as the Board's decision below is completely favorable, the Board concludes that the Veteran is not prejudiced by the Board's consideration of this evidence.  38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.


FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, which became final, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

2.  Evidence submitted since September 2008 is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's bilateral hearing loss and tinnitus were incurred in, or caused by, his military service.


CONCLUSION OF LAW

1.  The September 2008 rating decision is final as to the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran's claims for service connection for bilateral hearing loss and tinnitus have previously been denied, and the Veteran seeks to reopen these claims.

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran suffers from bilateral hearing loss and tinnitus, which he contends was caused by acoustic trauma in service.  His claims of entitlement to service connection for bilateral hearing loss and tinnitus were initially denied in an April 2003 rating decision on the basis that no relationship between the conditions and his in-service noise exposure had been shown.  After several more attempts to substantiate his claims through the submission of additional statements and evidence, the RO issued the last final denial of the Veteran's claim of service connection for bilateral hearing loss and tinnitus in a September 2008 rating decision, which declined to reopen his claims on the basis that no new and material evidence had been submitted.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The September 2008 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in September 2008 included the Veteran's service treatment records, lay statements from the Veteran detailing his noise exposure in Vietnam and the onset of his hearing loss and tinnitus, an April 2003 VA audiological examination and opinion, an April 2003 ear, nose, and throat examination, private treatment records dated in July 2003, and a private medical opinion dated in June 2004.  The RO concluded that no new and material evidence had been received showing that the Veteran's bilateral hearing loss and tinnitus were related to his active service.  Thus, the claims were denied.

In November 2010, the Veteran requested that his claims for service connection for bilateral hearing loss and tinnitus be reopened.  Relevant additional evidence received since the RO's September 2008 rating decision included a private medical examination and opinion dated in April 2011, wherein the examiner noted that the Veteran's hearing loss had increased since the April 2003 VA examination and opined that it is more likely than not the Veteran's "hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian."  Additionally, the Veteran submitted a statement dated in December 2013 indicating that he had not been exposed to gunfire since December 1967, when he left Vietnam.  

This evidence was not previously on file at the time of the RO's September 2008 rating decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of nexus, which is the reason that the claims were previously denied.  Accordingly, and particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been submitted to reopen the claim for service connection for entitlement to service connection for bilateral hearing loss and tinnitus.  

Having reopened the Veteran's previously denied claims of service connection for bilateral hearing loss and tinnitus, the Board will proceed to adjudicate the claims on their merits.

III. Service Connection 

The Veteran contends that his bilateral hearing loss and tinnitus were incurred as a result of his exposure to loud noise from aircraft engines and gunfire during his active military service.  For the reasons that follow, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to service and concludes that service connection is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2013).  

Here, the Veteran has several diagnoses of bilateral hearing loss and tinnitus and the severity of his hearing loss in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See April 2003 VA audiological examination report, July 2003 and April 2011 private audiological examination reports.)  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  The Veteran has consistently claimed that he experienced significant noise exposure while serving as a security air police officer guarding military aircraft.  He reported that he spent extensive periods of time around aircraft with their engines running, but without hearing protection.  He also reported that he had noise exposure while serving on the pistol and rifle team for four years.  The Veteran noted that he has experienced persistent ringing in his ears and hearing loss since his in-service noise exposure.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service, and that he has experienced hearing loss and tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Additionally, the Veteran's DD 214 and personnel records reveal that he served as an air police supervisor, including one year of service in Vietnam, which further bolsters his lay statements.  In light of this evidence, the Veteran is found to have been exposed to excessive noise during his active military service, and, in giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  As a result, the second element of Shedden is satisfied as to both claims.   

The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability.  The claims folder contains competing VA and private medical opinions that address this question.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As an initial matter, the Board notes that the Veteran's service treatment records show normal hearing both at entrance and at separation from service and no complaints related to hearing loss or tinnitus.  However, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, supra at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

An April 2003 VA audiological examination includes an opinion that the Veteran's current hearing loss and tinnitus did not result from acoustic trauma during military service because the service medical records documented normal auditory thresholds at separation.  The examiner noted that the Veteran was exposed to aircraft engine noise and gunfire while in service, and stated that the veteran had "post military noise exposure to gunfire." As for the Veteran's tinnitus, the examiner stated that the date and circumstance of onset was "unknown, for years."  

The April 2003 VA opinion is of limited probative value for several reasons.  First, the examiner, in significant part, based his opinion on the lack of service treatment records documenting hearing loss or tinnitus.  Although the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of bilateral hearing loss or tinnitus, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Moreover, regarding hearing loss, the opinion failed to consider whether the Veteran's current hearing loss is linked to service despite the lack of evidence of hearing loss in service.  See Hensley, supra.  Finally, although the examiner noted that the Veteran's auditory thresholds at separation were normal through 4000 Hz, the examiner did not address the fact that the Veteran's separation examination showed some hearing degradation at 4000 Hz, even if not to an abnormal degree.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

In contrast, the record contains two favorable nexus opinions.  First, in a June 2004 medical opinion, Dr. J. E., a private audiologist who examined the Veteran, opined that "it is more likely than not that [the Veteran's] present bilateral high frequency sensorineural hearing loss and tinnitus are related to his active military service."  He based his opinion on the Veteran's service treatment records, the April 2003 VA examination, an examination of the Veteran, and the Veteran's reports of noise exposure in service.  In discussing his opinion, Dr. J.E. noted that the Veteran reported no significant noise exposure since leaving active service, and that the Veteran's "type of hearing loss is related to noise exposure."  Dr. J. E. also noted that the Veteran's service treatment records "reveal a change in his audiometric examination between his entry in service in 1959 and his separation from service in 1967."  

Also in favor of the Veteran's claims is the April 2011 medical opinion of J.D., who also opined that the Veteran's hearing loss and tinnitus are related to his military noise exposure.  J.D. noted that the Veteran reported no other history of noise exposure in post military employment or recreational activities.  J.D. provided her opinion based on the Veteran's service treatment records, the relevant history, including history provided by the Veteran concerning the onset of hearing loss and tinnitus, as well as based her opinion on case history, and current configuration of hearing loss.  

The Board finds that both of the private audiological opinions are adequate and probative because they provide reasoned medical explanations by referencing the record (including the STRs, the VA examination report, and other private audiology records), making a connection between noise exposure in service, and noting the lack of significant occupational and recreational noise exposure.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, the Board will reconcile apparent inconsistent statements about the Veteran's post-service noise exposure in favor of the Veteran.  The April 2003 audiological examination report noted that the Veteran had post service gunfire exposure.  However, on the same day, the Veteran reported to another examiner that he had not had exposure to any excessive noise after his service.  Moreover, the Veteran's subsequent statements regarding post-service noise exposure consistently indicate that he was not exposed to any excessive noise post-service.  Notably, in a statement attached to his substantive appeal, the Veteran inquired of his representative, "Where are they getting this Post Service Gunfire. I haven't had a weapon in my hand since Dec 1967 when I left Viet Nam."  Because the Veteran has consistently reported no history of post-service exposure to gunfire, with the exception of the single reference to such exposure on a relatively sparse VA examination report, the Board credits his more recent statements over the VA examination to find that he did not have significant noise exposure after his military service. 

After reviewing the evidence of record, the Board finds that the private opinions showing a nexus between service and the Veteran's hearing loss and tinnitus are more probative than the April 2003 VA opinion which states that they are not related to noise exposure in service.  As such, the Board finds that the evidence supports the claim of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


